DETAILED ACTION
This Office Action is responsive to the application filed on March 27, 2020. Claims 1-16 are pending. Claims 2, 5, 8-10 are withdrawn. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant's election with traverse of Species A (Claims 1, 3, 4, 6, 7, 11-16) in the reply filed on October 05, 2022 is acknowledged.  The traversal is on the ground(s) that the species do not present an undue search burden. 
Applicant asserts the methods of Figure 2 and Figure 3 are not mutually exclusive. This is not found persuasive because the methods as shown in Figure 2 and as shown in Figure 3 are mutually exclusive. Species B includes a switch-on step 240, monitoring step 230 and monitoring step 220 not included in Species A as set forth in the previous action by way of example. 
Regarding Applicant’s assertion that the methods of Figure 2 and Figure 3 are not mutually exclusive, Steps 120, 130 are common to both species. Upon consideration, it is agreed that step 140 is considered optional to either of Species A or B. Nevertheless, the Species A & B are mutually exclusive for the reasons set forth above and in the previous action. It is additionally pointed out that Species A (Figure 2) includes sub-steps 131, 132,133,134,135,136 of step 130 that are not shown nor said to be included in Species B (Figure 3). Species B additionally includes method steps 250, 251, 252, and sub-steps 137, 138 not shown nor said to be included in Species A. Applicant appears to be arguing another variant and hypothetical species similar to Species A but including all of steps 131-138 is possible, as well arguing another variant and hypothetical species similar to Species B but including all of steps 131-138 is possible. However, such hypothetical species are not set forth in the disclosure. Where two or more species are claimed, a requirement for restriction to a single species may be proper if the species are mutually exclusive, which is the case for the reasons set forth above. Claims to different species are mutually exclusive if one claim recites limitations disclosed for a first species but not a second, while a second claim recites limitations disclosed only for the second species and not the first. Nevertheless, claims generic to both species will not be withdrawn. 
Pursuant to MPEP § 808.02, there would be a serious burden on the examiner if restriction/election were not required. Specifically, the species require a different field of search. It is necessary to employ different search queries, search terms and search strategies such that a search for one of the species is not likely to result in finding art pertinent to the other(s). Further, the prior art applicable to one species would not likely be applicable to another species. Even if all searches were coextensive, which is not the case, applying additional reference material and/or providing further discussion for each additional species examined, including prior art and non-prior art issues, would present a serious burden. 
The requirement is still deemed proper and is therefore made FINAL.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
In accordance with 37CFR 1.83(a) and 1.84(o), the drawings (Figures 1, 2 and 3 ) are objected to because: 
(1) Numerals associated with plain graphical drawing symbols (boxes, rectangles, circles, etc.) are not indicative as to what said symbols represent; see e.g., figure 1, element 51 or Figure 2 element 130.  Consequently, the functionality of these elements cannot be readily determined.  All plain symbols must be labeled in words to facilitate the expeditious understanding of the drawing by members of the public (see example 1 below).  When the boxes are too small to accommodate internal labeling, external labeling as indicated by the arrows in the example 2 below is acceptable.


    PNG
    media_image1.png
    565
    945
    media_image1.png
    Greyscale

Example 1: elements in the drawings are labeled; fluid lines are solid; control signal lines are dashed lines; arrows show the direction of the fluid and control lines. 

    PNG
    media_image2.png
    378
    655
    media_image2.png
    Greyscale

Example 2: when boxes are too small to accommodate the labeling, external labeling as indicated by the arrows in the example 2 below is acceptable.

Figure 2 is objected to under 37 CFR 1.83(a) because they fail to show what relationship the diamond shaped empty box has with substeps 132-136.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3, 4, 6-7, 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to Claim 1, “the noise generated by a hybrid power plant of a rotorcraft” lacks sufficient antecedent basis and renders the claim indefinite. It is not clear if “the noise” refers to cumulative noise or noise from a particular source of the hybrid powerplant, nor where “the noise “is observed. 
As to Claim 1, “the noise generated by the engines” lacks sufficient antecedent basis and renders the claim indefinite. It is unclear if this refers to “the noise” as set forth in line 1; or another noise. 
As to Claim 3, the recitation of “a first control sub-step for causing at least one electric machine to…” renders the claim indefinite. It is not clear if the “at least one electric machine” refers to: (i) one of the aforementioned “at least one electric machine” as set forth in claim 1; or (ii) another additional electric machine. 
As to Claim 3, the recitation of “a second control sub-step for causing at least one electric machine to…” renders the claim indefinite. It is not clear if the “at least one engine” refers to: (i) one of the aforementioned “at least one engine” as set forth in claim 1; or (ii) another additional engine. 
As to Claim 4, the recitation of “a third control sub-step for causing at least one electric machine to deliver a first supplementary power” renders the claim indefinite. It is not clear if the “at least one electric machine” refers to: (i) one of the aforementioned “at least one electric machine” as set forth in claim 1 or that of claim 3; or (ii) another additional electric machine. Also, it is not clear if “a first supplementary power” refers to: (i) the aforementioned “first supplementary power” as set forth in claim 3 or another first suppletory power.
AS to Claim 4, it is not clear if “a main power” refers to: (i) the aforementioned main power set forth in claim 3; or (ii) another main power. 
As to Claim 14, “the power delivered by the electric machine(s)” lacks sufficient antecedent basis and renders the claim indefinite. 
As to Claim 16, “the gases at the outlet of a combustion chamber” lacks sufficient antecedent basis and renders the claim indefinite. 
Prior Art Relied Upon
This action references the following issued US Patents and/or Patent Application Publications:
US PATENT or PUBLICATION NUMBER
HEREINAFTER
US-20180346139-A1
FERRAN
US-9376983-B2
MOECKLY
US-20180251228-A1
SANDS
US-8447441-B2
CALVIGNAC
US-10906656-B2
GILLILAND
US-20140117148-A1
DYRLA


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 11-13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over FERRAN in view of MOECKLY. 
Re Claim 1, FERRAN teaches a method of optimizing the noise generated by a hybrid power plant of an aircraft during a flight phase (¶¶0011, 0046, 0093), the hybrid power plant being provided with at least one engine [thermal engine] (MT) and with at least one electric machine [electric motor] (ME); wherein the method includes the following steps: a determination step for determining a required power to be delivered by the hybrid power plant for the flight phase (¶¶0011, 0046, at instant i); and a distribution step for distributing the required power between the engine(s) and electric machine(s) as a function of a target noise level [sound level objective] (Lref) and of the required power for the flight phase (¶¶0012-0014, 0026-0031, 0046), as well as of a model for the noise generated by the engine(s) (¶¶0030, 0056-0061, 0109-0114).  However, FERRAN fails to expressly teach the aircraft is a rotorcraft and that the model for the noise generated by the engine(s) is depending on a parameter of the engine(s) (though this is implicit). 
MOECKLY (9376983) teaches a method of optimizing noise generated by a rotorcraft (2:38 to 3:10) wherein a model for the noise generated by the engine(s) depends on a parameter of the engine(s) (5:41-64). See also MOECKLY at 5:65 to 8:46. It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the aircraft of FERRAN such that it is a rotorcraft, and such that that the model for the noise generated by the engine(s) depends on a parameter of the engine(s) as taught by MOECKLY, in order to enhance engine operation with respect to acoustics with respect to rotorcraft flight (MOECKLY 1:13-37, 28:38-52)
Re Claim 3, FERRAN in view of MOECKLY teaches the method according to claim 1. FERRAN further teaches wherein the distribution step includes the following sub- steps: a first determination sub-step for determining a main power to be delivered by the engine(s) so that the engine(s) generate(s) a sound level less than or equal to the target noise level, the main power being determined as a function of the target noise level and of the model for the noise generated by the engine(s) (¶¶0012-0013, 0048-0062, 0109-0114); and a second determination sub-step for determining a first supplementary power to be delivered by the electric machine(s) so that the hybrid power plant delivers the required power (¶¶0014, 0064-0066); and, when the supplementary power is less than or equal to an available power of the electric machine(s) (¶0085; where equation 5 is respected, it is apparent that available power of the motor is greater than supplementary power because Ptot,com,i is achieved): a first control sub-step for causing at least one electric machine to deliver the first supplementary power (¶¶0046-0047, 0085); and a second control sub-step for causing at least one engine to deliver the main power (¶¶0046-0047, 0085).  
Re Claim 11, FERRAN in view of MOECKLY teaches the method according to claim 1. FERRAN further teaches wherein the target noise level is a function of the environment overflown by the rotorcraft, in particular, an urban or rural-urban fringe environment and/or of a height of flight of the rotorcraft (1) relative to the ground of the overflown environment (¶0046, 0053). 
Re Claim 12, FERRAN in view of MOECKLY teaches the method according to claim 1. FERRAN further teaches wherein the method includes an inhibition step for inhibiting the distribution step for distributing the required power when, during the flight phase, the engine(s) is/are not a predominant noise source (power sent only to thermal engine during cruise/decent; Fig. 4, ¶¶0086-0090).  
Re Claim 13, FERRAN in view of MOECKLY teaches the method according to claim 1. FERRAN further teaches wherein the flight phase, in which the engine(s) is/are not the predominant noise source, is a level cruising flight phase or an approach flight phase (power sent only to thermal engine during cruise; Fig. 4, ¶¶0086-0090).
Re Claim 15, FERRAN in view of MOECKLY teaches the method according to claim 1, wherein the parameter of the engine is a speed of rotation of the engine, an operating temperature of the engine or indeed a torque delivered by the engine (MOECKLY 5:41-64).  

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over FERRAN in view of MOECKLY as applied above, and further in view of SANDS. 
Re Claim 4, FERRAN in view of MOECKLY teaches the method according to claim 3, but as discussed so far fails to teach wherein, when the first supplementary power is greater than the available power, the distribution step includes the following sub-steps: a third control sub-step for causing at least one electric machine to deliver a first supplementary power that is equal to the available power; and a fourth control sub-step for causing the engine(s) to deliver a main power that is equal to a second supplementary power so that the hybrid power plant delivers the required power.  
SANDS teaches when a requested first supplementary power is greater than an available power [maximum power output] (¶¶014, 0023, 0066) and a distribution step includes the following sub-steps: a control sub-step for causing at least one electric machine to deliver a first supplementary power that is equal to the available power (engage motor(s), ¶¶014, 0023, 0066); and a control sub-step for causing the engine(s) to deliver a main power that is equal to a second supplementary power so that the hybrid power plant delivers the required power (increase fuel flow ¶¶014, 0023, 0066).  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the method of FERRAN in view of MOECKLY such that the first supplementary power is greater than the available power, the distribution step includes the following sub-steps: a third control sub-step for causing at least one electric machine to deliver a first supplementary power that is equal to the available power; and a fourth control sub-step for causing the engine(s) to deliver a main power that is equal to a second supplementary power so that the hybrid power plant delivers the required power, in order to operate power units of the hybrid system at higher power and/or higher efficiency (¶¶0014, 0023) and/or while accounting for power unit health (¶¶0038-0039). 
Re Claim 6, FERRAN in view of MOECKLY teaches the method according to claim 3, but as discussed so far fails to teach wherein the available power is equal to a maximum power that the electric machine(s) can deliver without damaging the electric machine(s).  
SANDS teaches an determining an available power equal to a maximum power that a power unit can deliver without damage (¶¶0037-0039, 0056-0057). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the available power is equal to a maximum power that the electric machine(s) can deliver without damaging the electric machine(s), to accurate calculate available power will accounting for operating conditions and age (¶¶0056). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over FERRAN in view of MOECKLY as applied above, and further in view of CALVIGNAC. 
Re Claim 7, FERRAN in view of MOECKLY teaches the method according to claim 3, but fails to teach wherein the available power is calculated as a function of a quantity of electrical energy available in at least one electrical energy source powering the electric machine(s) and of a duration for which the quantity of electrical energy can be used until the electrical energy available in the electrical energy source(s) is exhausted.  
CALVIGNAC teaches wherein available power is calculated as a function of a quantity of electrical energy available in at least one electrical energy source powering the electric machine(s) and of a duration for which the quantity of electrical energy can be used until the electrical energy available in the electrical energy source(s) is exhausted (6:65 to 7:12).  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the method wherein the available power is calculated as a function of a quantity of electrical energy available in at least one electrical energy source powering the electric machine(s) and of a duration for which the quantity of electrical energy can be used until the electrical energy available in the electrical energy source(s) is exhausted, in order to optimize use of storage power with respect to the thermal engine (1:37-44, 3:9-40, 10:20-41). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over FERRAN in view of MOECKLY as applied above, and further in view of GILLILAND. 
Re Claim 14, FERRAN in view of MOECKLY teaches method according to claim 1, but as discussed so far fails to teach  wherein the method includes a protection step made up of the following sub-steps: a determination sub-step for determining a speed of rotation of a rotor of the rotorcraft; and a reduction sub-step) for reducing the power delivered by the electric machine(s) if the speed of rotation is greater than a predetermined speed.  
GILLILAND teaches a protection step made up of the following sub-steps:  a determination sub-step for determining a speed of rotation of a rotor of the rotorcraft (3:1-35); and a reduction sub-step) for reducing the power delivered by the electric machine(s) if the speed of rotation is greater than a predetermined speed (5:1-17).  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the method wherein the method includes a protection step made up of the following sub-steps:  a determination sub-step for determining a speed of rotation of a rotor of the rotorcraft; and  a reduction sub-step) for reducing the power delivered by the electric machine(s) if the speed of rotation is greater than a predetermined speed, in order to maintain desired rotor speed throughout operation (4:35-44, 5:6-26). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over FERRAN in view of MOECKLY as applied above, and further in view of DYRLA. 
Re Claim 16, FERRAN in view of MOECKLY teaches method according to claim 1, wherein the parameter is a temperature of the gases at the outlet of a combustion chamber of a gas generator (MOECKLY 5:41-64). However, FERRAN in view of MOECKLY as discussed so far fails to expressly teach the engine is a turboshaft comprising the gas generator and a free turbine. 
DYRLA teaches an engine is a turboshaft engine comprising a gas generator and a free turbine (¶¶0035, 0018) and measuring a temperature of the gases at the outlet of a combustion chamber of the gas generator (¶0118). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the method for optimizing noise to a turboshaft comprising the gas generator and a free turbine, in order to provide optimized noise in an engine with improved acceleration (DYRLA ¶0035).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON H DUGER whose telephone number is (313) 446-6536. The examiner can normally be reached on 8:30a to 4:30p Monday through Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EHUD GARTENBERG can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JASON H DUGER
PRIMARY EXAMINER, ART UNIT 3741
PHONE (313) 446 6536
FAX 	  (571) 270 9083


DATE 
October 27, 2022
                                                                                                                                                                                                   

/JASON H DUGER/Primary Examiner, Art Unit 3741